lNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 6033137) in view of Aizawa (US 20190158683).
Regarding claim 1, Ito teaches an inspection device that performs quality inspection of a printed matter, the inspection device (fig. 1) comprising: a first hardware processor that obtains a document image (fig. 1);
 a first reader that reads the printed matter obtained by forming a printed image on one surface of a transparent material based on the document image from a side of the other surface opposite to the one surface (col. 6, lines 55-65: a back printed film as a transparent medium on a back side of which an ink absorbing layer is coated and from a front side of which a printed image is observed, col. 12, lines 10-20: reading of the printed test pattern may be done by a user or serviceman performing maintenance or inspection by reading the printed test pattern at the reading portion, or, in the alternative, by automatically reading the printed test pattern ); and
Ito does not teach a second hardware processor that detects an abnormality of the printed matter based on the document image and a read image by the first reader.
Aizawa teaches a second hardware processor that detects an abnormality of the printed matter based on the document image and a read image by the first reader (p0024: The image comparator 224 compares the read image data with the raster data, and determines whether or not there is an abnormality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito, to include a second hardware processor that detects an abnormality of the printed matter based on the document image and a read image by the first reader, in order to perform highly reliable image inspection suggested by Aizawa (p0005).
	
Regarding claim 2, Ito teaches the inspection device according to claim 1, wherein the transparent material is a sheet-shaped or plate-shaped material (col. 6, lines 55-65: a back printed film as a transparent medium).

Regarding claim 5, Ito in view of Aiwza teaches the inspection device according to claim 1, wherein the second hardware processor determines that the printed matter is normal in a case where a comparison result between the document image and the read image satisfies a predetermined inspection criterion, and determines that the printed matter is abnormal in a case where the comparison result does not satisfy the predetermined inspection criterion (Aizawa: p0024: The image comparator 224 compares the read image data with the raster data, and determines whether or not there is an abnormality).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 9, Ito in view of Aizawa teaches an image forming system comprising: an image forming device that forms an image on one surface of a transparent material based on a document image to output as a printed matter (col. 6, lines 55-65: a back printed film as a transparent medium on a back side); the inspection device according to claim 1 that inspects a quality of the printed matter; and a paper conveyance device that conveys the printed matter output by the image forming device to the inspection device (Aizawa: p0024).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Aizawa as applied to claim 1 above, and further in view of TAKAHASHI MASAYOSHI (JP 2006270306)

Regarding claim 4, Ito in view of Aizawa does not teach the inspection device according to claim 1, wherein the second hardware processor determines whether the printed matter is abnormal by comparing pixel values in corresponding pixel positions between an inverted image obtained by mirror-inverting any one of the document image and the read image and the other image, or by comparing pixel values in mirror-symmetrical pixel positions regarding the document image and the read image.
TAKAHASHI teaches the inspection device according to claim 1, wherein the second hardware processor determines whether the printed matter is abnormal by comparing pixel values in corresponding pixel positions between an inverted image obtained by mirror-inverting any one of the document image and the read image and the other image, or by comparing pixel values in mirror-symmetrical pixel positions regarding the document image and the read image (abstract: which performs mirror image reversing of one image data of surface image data read by the image reading unit or the mirror image reversing of one image data of rear-face image data, a degree-of-match detection unit 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of Aizawa, to include wherein the second hardware processor determines whether the printed matter is abnormal by comparing pixel values in corresponding pixel positions between an inverted image obtained by mirror-inverting any one of the document image and the read image and the other image, or by comparing pixel values in mirror-symmetrical pixel positions regarding the document image and the read image, in order to detect degree of match for the images,

 Allowable Subject Matter
8.	Claims 3 and 6-8, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Ito ( US 6033137) teaches comparing image of document with reading image.
However, the closest prior art of record, namely Ito ( US 6033137), does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 3, 6 and 8.

Claim 7 is found to be allowable because claim 7 is depending on claim 6.
Claim 10 is method claim of system claims 1 and 3, therefore it is allowed for the same reason as claim 3.
Claims 11-13 are found to be allowable because claims 11-13 are depending on claim 10.
Claim 14 is program claim of method claim 10, therefore it is allowed for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677